
	
		II
		111th CONGRESS
		1st Session
		S. 1681
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Leahy (for himself,
			 Mr. Feingold, Ms. Cantwell, Mr.
			 Durbin, Mr. Schumer, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that health insurance issuers and medical
		  malpractice insurance issuers cannot engage in price fixing, bid rigging, or
		  market allocations to the detriment of competition and
		  consumers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Insurance Industry
			 Antitrust Enforcement Act of 2009.
		2.PurposeIt is the purpose of this Act to ensure that
			 health insurance issuers and medical malpractice insurance issuers cannot
			 engage in price fixing, bid rigging, or market allocations to the detriment of
			 competition and consumers.
		3.Prohibition of
			 anti-competitive activitiesNotwithstanding any other provision of law,
			 nothing in the Act of March 9, 1945 (15 U.S.C. 1011 et seq., commonly known as
			 the McCarran-Ferguson Act), shall be construed to permit health
			 insurance issuers (as defined in section 2791 of the Public Health Service Act
			 (42 U.S.C. 300gg–91) or issuers of medical malpractice insurance to engage in
			 any form of price fixing, bid rigging, or market allocations in connection with
			 the conduct of the business of providing health insurance coverage (as defined
			 in such section) or coverage for medical malpractice claims or actions.
		4.Application to
			 activities of State commissions of insurance and other state insurance
			 regulatory bodiesNothing in
			 this Act shall apply to the information gathering and rate setting activities
			 of any State commission of insurance, or any other State regulatory entity with
			 authority to set insurance rates.
		
